Citation Nr: 0724040	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-24 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to January 
1965.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  In that decision, the RO denied claims of 
entitlement to service connection for multiple sclerosis and 
residuals of a back injury.  The veteran initiated a timely 
appeal to both issues, and was furnished a Statement of the 
Case (SOC) in December 2004.  After being granted an 
extension of time to perfect his appeal to the Board, the 
veteran filed a substantive appeal in July 2005 limiting the 
issue on appeal to the claim of service connection for 
multiple sclerosis.  

The veteran also initiated an appeal with respect to a March 
2005 RO rating decision that denied a claim of service 
connection for peripheral neuropathy.  He was furnished an 
SOC in March 2006.  To date, he has not submitted a 
substantive appeal on this issue.  That claim, therefore, is 
not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Additional development of the claim is required.  The veteran 
has presented a medical opinion from Joseph C. LaMancusa, 
M.D. stating that his multiple sclerosis was first officially 
diagnosed and confirmed with a lumbar puncture in 1967, and 
that he manifested symptoms of multiple sclerosis, such as 
severe leg cramps as well as numbness and paresthesia in his 
lower extremities, in approximately 1965.  Dr. LaMancusa has 
emphatically stated that his opinion is based upon actual 
review of "numerous medical records" dated from 1965 to 
1969.  However, the veteran previously reported that private 
medical records of his treatment prior to 1992 are 
unavailable.  The Board finds that copies of the actual 
treatment records reviewed by Dr. LaMancusa are necessary to 
decide the claim.

Furthermore, the veteran has presented a September 1964 
statement from his Army Reserve unit indicating that his 
service records and all allied records were lost.  He 
believes that some of his service medical records were lost 
in this incident.  He has specifically claimed treatment for 
lower back symptoms at Fort Ord, California, in June 1963, 
July 1963, and October 1963.  His service personnel records 
reflect that he was stationed at Fort Ord from April 1963 to 
June 13, 1963, and Fort Gordon, Georgia from June 14, 1963 to 
December 11, 1963.  The AMC should make a direct request to 
these facilities in order to ascertain whether any treatment 
records of the veteran are available.  Furthermore, the AMC 
should specifically inquire with the Las Vegas, VA Medical 
Center (VAMC) as to whether the veteran has clinical records 
of treatment dating back to 1997.  See Veteran's statement 
received May 10, 2005.  Any records from Dr. Dunn in 
Alahambra, CA, should also be obtained.  See Statement in 
Support of Claim, dated September 30, 2004.

On remand, the AMC should provide the veteran a notice letter 
that is compliant with 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In particular, the veteran should be advised of the 
types of evidence and/or information deemed necessary to 
substantiate a claim that multiple sclerosis manifested to a 
compensable degree within the applicable presumptive period, 
to include specific notice of the provisions of 38 C.F.R. 
§ 3.307(a)(3), (b) and (c), and 3.309(a).

Once all development as been completed, the AMC should 
schedule the veteran for VA neurology examination, based upon 
review of the claims folder, in order to determine whether 
his multiple sclerosis first manifested in service, is 
causally related to an event in service and/or manifested to 
a compensable degree within the applicable presumptive 
period.  



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided notice 
that is compliant with 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159 on the issue of 
entitlement to service connection for 
multiple sclerosis, to include notifying him 
of the provisions of 38 C.F.R. 
§ 3.307(a)(3), (b) and (c), and 3.309(a).

2.  Contact Joseph C. LaMancusa, M.D. and 
request him to provide his complete 
treatment records of the veteran, as well as 
copies of the medical records of the 
veteran's treatment dated from 1965 to 1969 
that he reviewed in providing his opinion in 
this case.  If such records are not 
available, Dr. LaMancusa should be requested 
to identify when he last reviewed such 
records and to identify the current 
custodian of the records.  All follow-up 
efforts to obtain those records, if 
existing, must be made.

3.  Obtain the following records in the 
possession of a federal agency:
    a) make a direct request for any available 
records of the veteran's treatment at Fort 
Ord, dated from April 1963 to June 13, 1963, 
and Fort Gordon, Georgia, dated from June 
14, 1963 to December 11, 1963; and
    b) obtain complete clinical records of the 
veteran's treatment at the Las Vegas, Nevada 
VAMC, dated from 1997 to 2002 and January 
2006 to present.

4.  Make arrangements to obtain the 
veteran's complete treatment records from 
Dr. Dunn in Alahambra, CA.

5.  Thereafter, schedule the veteran for a 
VA neurology examination.  The claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  Following 
examination and review of the claims folder, 
the examiner should be requested to provide 
opinion on the following questions:
       
       a) whether it is at least as likely as 
not (probability of 50 percent or greater) 
that multiple sclerosis was first manifested 
in service, to include discussing the 
significance of leg cramps noted prior to 
and during service;
       
       b) whether it is at least as likely as 
not (probability of 50 percent or greater) 
that multiple sclerosis is causally related 
an event in active service; and
       
       c) whether it is at least as likely as 
not (probability of 50 percent or greater) 
that the veteran manifested symptomatology 
of multiple sclerosis, which in retrospect 
may be identified as a manifestation of such 
disease, within the seven-year period 
following service, to include discussing the 
opinions set forth by Dr. LaMancusa.

The examiner must provide a complete 
rationale for all opinions and conclusions 
reached.

6.  Finally, readjudicate the claim.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and an appropriate period of time to 
respond.  The case should then be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
PM. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


